                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

          Plaintiff/Counter-Defendant,

PUEBLO OF SANTA CLARA,

          Plaintiff-Intervenor/Counter-Defendant,

v.                                                     CIV No. 16-0391 SWS/MLC

CITY OF ESPAÑOLA, a New Mexico
Municipal Corporation,

          Defendant/Counter-Claimant

And

CITY OF ESPAÑOLA, a New Mexico
Municipal Corporation,

          Third-Party Plaintiff,

v.

DANIELS INSURANCE AGENCY, INC.,

          Third-Party Defendants.

     ORDER VACATING SETTLEMENT CONFERENCE AND SETTING
             ALTERNATIVE SETTLEMENT DEADLINES

      In light of the COVID-19 pandemic, IT IS HEREBY ORDERED that the

Settlement Conference set for THURSDAY, APRIL 16, 2020, at 9:00 a.m. IS HEREBY

CANCELLED.

      Alternatively, the United States shall provide the Court and the parties, by April

16, 2020, with its reports from Bohannan Huston and Daniel B. Stephen & Associates,

and, by June 1, 2020, with its damages report from Brooks Pearsall Zantow LLC, to
initiate settlement discussions. The Parties shall review the reports and engage the

United States with any questions and requests for supplemental or clarifying information

through counsel for the United States. Any party may request this Court’s assistance to

facilitate those discussions.

       Once the parties are prepared to have substantive settlement negotiations and,

assuming it is safe to reconvene in light of COVID-19, the Court will schedule a

settlement conference to begin settlement negotiations in this case.



                                         _____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
